Arminak v Trimas Corp. (2017 NY Slip Op 09249)





Arminak v Trimas Corp.


2017 NY Slip Op 09249


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Acosta, P.J., Richter, Mazzarelli, Andrias, Gesmer, JJ.


5291N 651781/16

[*1] Helga Arminak, et al., Plaintiffs-Appellants,
vTrimas Corp., et al., Defendants, Rieke-Arminak Corp., et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shirley W. Kornreich, J.), entered on Aril 6, 2017,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 21, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 28, 2017
CLERK